--------------------------------------------------------------------------------

Exhibit 10.1


SETTLEMENT AGREEMENT


This SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of July
5, 2016, by and among (a) RiceBran Technologies, a California corporation (the
“Company”), on the one hand, and (b) (i) LF-RB Management, LLC, a Delaware
limited liability company, Stephen D. Baksa, Richard Bellofatto, Edward M.
Giles, Michael Goose, Gary L. Herman, Larry Hopfenspirger and Richard Jacinto II
(the parties in (b)(i) collectively, the “LF-RB Group”), and (ii) Beth Bronner,
Ari Gendason and Brent Rosenthal (the “Additional Nominees,” and together with
the LF-RB Group, the  “Shareholder Group”), on the other hand. The Company, the
LF-RB Group and the Additional Nominees are each referred to herein as a “Party”
and collectively, as the “Parties.”


RECITALS


WHEREAS, as of the date hereof, the LF-RB Group purports to beneficially own
952,569 shares of common stock of the Company, no par value (the “Common
Stock”); Brent Rosenthal purports to beneficially own 26,860 shares of Common
Stock; Beth Bronner does not own any shares of Common Stock; and Ari Gendason
does not own any shares of Common Stock;


WHEREAS, on June 22, 2016, the LF-RB Group nominated Gary L. Herman, Michael
Goose, Stephen D. Baksa, Beth Bronner and Brent Rosenthal for election to the
Board of Directors of the Company (the “Board”) at the Company’s 2016 Annual
Meeting of Shareholders (the “2016 Annual Meeting”);


WHEREAS, Parties have not yet cumulated their votes for the director elections
at the 2016 Annual Meeting, and


WHEREAS, the Company and the Shareholder Group have determined to come to an
agreement with respect to the composition of the Board and certain other
matters, as provided in this Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:


1.         Board Composition and Related Matters.


(a)         The Parties shall take all necessary actions to reconstitute the
Board as follows (the “Reconstituted Board”):  (i) John Short, (ii) Baruch
Halpern, (iii) Henk Hoogenkamp, and (iv) David Goldman (the persons in (i)
through (iv) collectively, the “Incumbent Designees”), and (v) Brent Rosenthal,
(vi) Beth Bronner, and (vii) Ari Gendason (the persons in (v) through (vii)
collectively, the “LF-RB Designees”). In furtherance of the foregoing, but not
limited thereto, as soon as possible on or following the date hereof (but in no
event later than July 8, 2016), (A) the incumbent Board shall cumulate its votes
for the director elections at the 2016 Annual Meeting in favor of the election
of John Short, Baruch Halpern, Henk Hoogenkamp and David Goldman; (B) the LF-RB
Group shall cumulate its votes for the director elections at the 2016 Annual
Meeting in favor of the election of Brent Rosenthal, Beth Bronner and Michael
Goose; and (C) Michael Goose hereby resigns from the Board, effective
automatically immediately following his election to the Board, and the Board
shall fill such vacancy by appointing Ari Gendason.
 
 

--------------------------------------------------------------------------------

(b)         Until the Termination Date, the Board shall (i) nominate the LF-RB
Designees for election to the Board at each Shareholder Meeting or in respect of
any solicitation of written consents of shareholders at which directors are to
be elected; (ii) cause the Company to file a definitive proxy statement or
definitive consent statement in respect of each Shareholder Meeting or
solicitation of written consents of shareholders at which directors are to be
elected and recommend that the Company's shareholders vote or consent directly
or by proxy in favor of, and otherwise use reasonable best efforts to cause, the
election of all LF-RB Designees; and (iii) cause the Company to file a
definitive consent revocation statement in respect of any solicitation of
written consents of shareholders to remove any of the LF-RB Designees and
recommend that the Company’s shareholders do not sign consents to remove any of
the LF-RB Designees and use reasonable best efforts to cause the revocation of
any such consents.


(c)         The size of the Board shall be fixed at no more than seven directors
until the Termination Date; provided, however, that the Board shall in good
faith consider adding, but shall not be obliged to add, a possible eighth
director in connection with the 2017 Annual Meeting of Shareholders and a
possible ninth director in connection with the 2018 Annual Meeting of
Shareholders.


(d)         The Reconstituted Board shall appoint Brent Rosenthal as Chairman of
the Board.


(e)         The Reconstituted Board shall appoint (i) David Goldman as Chairman
of the Audit Committee, (ii) Beth Bronner as Chairman of the Compensation
Committee, and (iii) Henk Hoogenkamp (or another Incumbent Designee) and Brent
Rosenthal as Co-Chairmen of the Nominating and Governance Committee.  The Board
shall appoint Brent Rosenthal, Ari Gendason, Henk W. Hoogenkamp and David
Goldman as members of the Nominating and Governance Committee.


(f)          The Reconstituted Board shall review director compensation with the
intent of modifying total cash compensation for the Board in line with industry
best practices for comparable companies in consultation with the Company’s
outside compensation consultant.


2.         Management.


(a)         The Company hereby appoints Michael Goose as President of Ingredient
Sales and Marketing for North America (with the intention to include global
sales and marketing within six months based on satisfactory performance),
reporting to the Chief Executive Officer.
 
2

--------------------------------------------------------------------------------

(b)         Mr. Goose’s appointment shall be subject to a mutually agreeable
employment agreement on reasonable terms to be negotiated between Mr. Goose and
the Company.  The terms of Mr. Goose’s employment agreement shall include a base
salary of the same amount paid to Messrs. Smith and McKnight, along with the
opportunity to earn merit-based bonus compensation, based on sales benchmarks
and other goals and objectives approved by the Reconstituted Board.


(c)         Mr. Goose shall become a member of the Senior Management Committee.


3.         Voting.


(a)         Until the Termination Date, each member of the Shareholder Group
shall, and shall cause its applicable Representatives to, appear in person or by
proxy, or deliver a consent or consent revocation, as applicable, at each
Shareholder Meeting and to vote all shares of Common Stock beneficially owned by
such person and over which such person has voting power at such Shareholder
Meeting in accordance with the Board’s recommendations with respect to (i) each
election of directors and any removal of directors; and (ii) any other proposal
to be submitted to the shareholders of the Company, in each case (for both
clauses (i) and (ii) above) as set forth in the Board’s applicable definitive
proxy statement, consent solicitation statement or consent revocation statement
filed in respect thereof.


(b)         No member of the Shareholder Group shall execute any proxy card,
consent, consent revocation or voting instruction form in respect of any
Shareholder Meeting other than the proxy card, consent, consent revocation and
related voting instruction form being solicited by or on behalf of the Board.
Each member of the Shareholder Group agrees that it shall not, and that it shall
not permit any of its Representatives to, directly or indirectly, take any
action inconsistent with this Section 3.


4.         Standstill.  Until the Termination Date, without the prior written
consent of the Board, each member of the Shareholder Group shall not, and shall
cause its Affiliates and Associates not to, directly or indirectly:


(a)          (i) acquire, offer or agree to acquire, or acquire rights to
acquire (except by way of stock dividends or other distributions or offerings
made available to holders of voting securities of the Company generally on a pro
rata basis), directly or indirectly, whether by purchase, tender or exchange
offer, through the acquisition of control of another person, by joining a group,
through swap or hedging transactions or otherwise, any voting securities of the
Company or any voting rights decoupled from the underlying voting securities
which would result in the ownership or control of, or other beneficial ownership
interest in, more than 10.0% of the then-outstanding shares of the Common Stock
in the aggregate; provided, however, that (A) this shall exclude any grants of
equity securities received by Michael Goose in his capacity as an employee of
the Company or shares Mr. Goose is otherwise required by the Company to acquire
or hold (B) Richard Jacinto II shall not be prohibited by the foregoing from
participating in future equity issuances directly from the Company or indirectly
through an underwritten offering of the Company; and provided further, that the
calculation of such ownership limitations shall exclude any stock buyback
transaction by the Company that treats stockholders pro rata; or (ii) knowingly
sell, offer or agree to sell, all or substantially all, through swap or hedging
transactions or otherwise, the voting securities of the Company or any voting
rights decoupled from the underlying voting securities held by the Shareholder
Group and its Representatives to any Third Party which would result in such
Third Party, together with its Representatives, having any beneficial ownership
interest of 5.0% or more of the then-outstanding shares of Common Stock;
 
3

--------------------------------------------------------------------------------

(b)         (i) nominate or recommend for nomination a person for election at
any Shareholder Meeting at which directors of the Board are to be elected or any
solicitation of written consents of shareholders of the Company; (ii) initiate,
encourage or participate in any solicitation of proxies or consents in respect
of any election contest or removal contest with respect to the Company’s
directors; (iii) submit any shareholder proposal for consideration at, or bring
any other business before, any Shareholder Meeting; (iv) initiate, encourage or
participate in any solicitation of proxies or consents in respect of any
shareholder proposal for consideration at, or bring any other business before,
any Shareholder Meeting; (v) initiate, encourage or participate in any
solicitation of written consents of shareholders of the Company; (vi) initiate,
encourage or participate in any request to call a special meeting of the
Company’s shareholders; or (vii) initiate, encourage or participate in any
“withhold” or similar campaign with respect to any Shareholder Meeting;
provided, however, that nothing in this Section 4 shall restrict the Shareholder
Group from privately identifying any candidates that the Board may consider
adding to fill any vacancies that may arise from time to time on the Board,
whether through the resignation of any member of the Board or as a result of an
increase in the size of the Board as contemplated by Section 1(c);


(c)         form, join or in any way participate in any group or agreement of
any kind with respect to any voting securities of the Company in connection with
any election or removal contest with respect to the Company’s directors (other
than with other members of the Shareholder Group or one or more of their
Affiliates to the extent that any such person signs a joinder to this Agreement
reasonably agreeable to the Company);


(d)         demand an inspection of the Company’s records pursuant to Section
1600 or 1601 of the California Corporations Code;


(e)         deposit any Company voting securities in any voting trust or subject
any Company voting securities to any arrangement or agreement with respect to
the voting thereof;


(f)          seek publicly, alone or in concert with others, to amend any
provision of the Company’s articles of incorporation or bylaws;


(g)         effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any acquisition of more than
10.0% of any securities, or any material assets or businesses, of the Company or
any of its subsidiaries; any tender offer or exchange offer, merger,
acquisition, share exchange or other business combination involving more than
10.0% of any of the voting securities or any of the material assets or
businesses of the Company or any of its subsidiaries; or any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company or any of its subsidiaries or any material portion of its
or their businesses;
 
4

--------------------------------------------------------------------------------

(h)         enter into any discussions, negotiations, agreements or
understandings with any Third Party with respect to the foregoing, or advise,
assist, encourage or seek to persuade any Third Party to take any action with
respect to any of the foregoing, or otherwise take or cause any action
inconsistent with any of the foregoing; or


(i)          take any action challenging the validity or enforceability of this
Section 4 or this Agreement, or publicly make or in any way advance publicly any
request or proposal that the Company or Board amend, modify or waive any
provision of this Agreement.


Notwithstanding the foregoing, nothing in this Section 4 shall be deemed to
limit the ability of the LF-RB Designees to exercise their fiduciary duties
under law solely in their capacity as directors of the Company and in a manner
consistent with their obligations under this Agreement.


5.         Mutual Non-Disparagement.  Until the Termination Date, no Party
shall, and shall not permit any of its respective Representatives to, publicly
disparage or criticize (or make any other public statement or communication that
might reasonably be construed to be derogatory, critical of, negative toward, or
detrimental to) the Other Party or its subsidiaries, its or its subsidiaries’
business or any current or former directors, officers or employees of the Other
Party or its subsidiaries, including the business and current or former
directors, officers and employees of such Other Party’s Affiliates, as
applicable. Except for amendments to the Schedule 13D of the LF-RB Group made
solely to report a change in the composition of the  Shareholder Group or level
of ownership of Common Stock and the Schedule 13D Amendment (as defined below),
no member of the Shareholder Group shall, and shall not permit any of its
Representatives to, make any public announcement or public statement (including,
without limitation, any filing required under the Exchange Act) regarding the
Company, its subsidiaries, its or its subsidiaries’ business or any current or
former directors, officers or employees of the Company or its subsidiaries
including the business and current or former directors, officers and employees
of the Company’s Affiliates. Notwithstanding any provision hereof to the
contrary, the restrictions in this Section 5 shall not (i) apply to any
disclosure required by Legal Process, applicable law or any rules thereunder, or
by the rules of the Nasdaq Stock Market, or (ii) prohibit any person from
reporting possible violations of federal law or regulation to any governmental
authority pursuant to Section 21F of the Exchange Act or Rule 21F promulgated
thereunder.


6.         No Litigation.  Until the Termination Date:


(a)         Each member of the Shareholder Group covenants and agrees that it
shall not, and shall not permit any of its Representatives to, directly or
indirectly, alone or in concert with others, encourage, pursue, or assist any
other person to threaten, initiate or pursue, any lawsuit, claim or proceeding
before any court or governmental, administrative or regulatory body
(collectively and individually, a “Legal Proceeding”) against the Company or any
of its Representatives, except for any Legal Proceeding initiated solely to
remedy a breach of or to enforce this Agreement; provided, however, that the
foregoing shall not prevent any member of the Shareholder Group or any of their
Representatives from responding to a Legal Requirement in connection with any
Legal Proceeding if such Legal Proceeding has not been initiated by, or on
behalf of, or at the suggestion of, any member of the Shareholder Group or any
of their Representatives; provided, further, that in the event any member of the
Shareholder Group or any of its Representatives receives such Legal Requirement,
such Shareholder Party shall give prompt written notice of such Legal
Requirement to the Company.
 
5

--------------------------------------------------------------------------------

(b)         The Company covenants and agrees that it shall not, and shall not
permit any of its Representatives to, directly or indirectly, alone or in
concert with others, encourage, pursue, or assist any other person to threaten,
initiate or pursue, any Legal Proceedings against any member of the Shareholder
Group or any of its Representatives, except for any Legal Proceeding initiated
solely to remedy a breach of or to enforce this Agreement; provided, however,
that the foregoing shall not prevent the Company or any of its Representatives
from responding to a Legal Requirement in connection with any Legal Proceeding
if such Legal Proceeding has not been initiated by, or on behalf of, or at the
suggestion of, the Company or any of its Representatives; provided, further,
that in the event the Company or any of its Representatives receives such Legal
Requirement, the Company shall give prompt written notice of such Legal
Requirement to the Shareholder Group.  The Company and the Shareholder Group
shall, as promptly as practicable following the execution of this Agreement,
take all action necessary to dismiss that certain lawsuit in respect of the 2016
Annual Meeting filed by the Company on June 22, 2016 in the United States
District Court of Arizona.


7.          Mutual Releases.


(a)         Each member of the Shareholder Group, on behalf of themselves and
their respective heirs, estates, trustees, beneficiaries, successors,
predecessors, assigns, subsidiaries, principals, directors, officers, Associates
and Affiliates (the “Shareholder Releasors”), hereby do remise, release and
forever discharge, and covenant not to sue or take any steps to pursue or
further any Legal Proceeding against the Company or its successors,
predecessors, assigns, subsidiaries, principals, directors, officers, Associates
and Affiliates (the “Company Releasees”), and each of them, from and in respect
of any and all claims and causes of action, whether based on any federal, state
or foreign law or right of action, direct, indirect or representative in nature,
foreseen or unforeseen, matured or unmatured, known or unknown, which all or any
of the Shareholder Releasors have, had or may have against the Company
Releasees, or any of them, of any kind, nature or type whatsoever, including,
without limitation, any and all claims and causes of action with respect to the
2016 Annual Meeting and the solicitation of proxies with respect thereto;
provided, however, that the foregoing release shall not release any rights or
duties under this Agreement or any claims or causes of action the Shareholder
Releasors may have for the breach or enforcement of any provision of this
Agreement.
 
6

--------------------------------------------------------------------------------

(b)         The Company, on behalf of itself and its successors, predecessors,
assigns, subsidiaries, principals, directors, officers, Associates and
Affiliates (the “Company Releasors”), hereby do remise, release and forever
discharge, and covenant not to sue or take any steps to pursue or further any
Legal Proceeding against any member of the Shareholder Group or their respective
heirs, estates, trustees, beneficiaries, successors, predecessors, assigns,
subsidiaries, principals, directors, officers, Associates and Affiliates (the
“Shareholder Releasees”), and each of them, from and in respect of any and all
claims and causes of action, whether based on any federal, state or foreign law
or right of action, direct, indirect or representative in nature, foreseen or
unforeseen, matured or unmatured, known or unknown, which all or any of the
Company Releasors have, had or may have against the Shareholder Releasees, or
any of them, of any kind, nature or type whatsoever, including, without
limitation, any and all claims and causes of action with respect to the 2016
Annual Meeting and the solicitation of proxies with respect thereto; provided,
however, that the foregoing release shall not release any rights or duties under
this Agreement or any claims or causes of action the Company Releasors may have
for the breach or enforcement of any provision of this Agreement.


(c)         Each Party represents and warrants that it has not heretofore
transferred or assigned, or purported to transfer or assign, to any person,
firm, or corporation any claims, demands, obligations, losses, causes of action,
damages, penalties, costs, expenses, attorneys’ fees, liabilities or indemnities
herein released. Each of the Parties represents and warrants that neither it nor
any assignee has filed any lawsuit against the other Party.


(d)         Each Party waives any and all rights (to the extent permitted by
state law, federal law, principles of common law or any other law) which may
have the effect of limiting the releases as set forth in this Section 7. Without
limiting the generality of the foregoing, each Party acknowledges that there is
a risk that the damages and costs which it believes it has suffered or will
suffer may turn out to be other than or greater than those now known, suspected,
or believed to be true.  Facts on which each Party has been relying in entering
into this Agreement may later turn out to be other than or different from those
now known, suspected or believed to be true.  Each Party acknowledges that in
entering into this Agreement, it has expressed that it agrees to accept the risk
of any such possible unknown damages, claims, facts, demands, actions, and
causes of action.  Each Party acknowledges and agrees that the releases and
covenants provided for in this Section 7 are binding, unconditional and final as
of the date hereof.


8.         Press Release and SEC Filings.


(a)         No later than one Business Day following the execution of this
Agreement, the Company and the Shareholder Group shall announce the entry into
this Agreement and the material terms hereof by means of a mutually agreed upon
press release in the form attached hereto as Exhibit A or as otherwise agreed to
by the Parties (the “Mutual Press Release”). Prior to the issuance of the Mutual
Press Release, neither the Company nor the Shareholder Group shall issue any
press release, public announcement or other public statement (including, without
limitation, in any filing required under the Exchange Act) regarding this
Agreement or take any action that would require public disclosure thereof
without the prior written consent of the Other Party.  No Party or any of its
Representatives shall issue any press release, public announcement or other
public statement (including, without limitation, in any filing required under
the Exchange Act) concerning the subject matter of this Agreement inconsistent
with the Press Release, except as required by law or the rules of the NASDAQ or
with the prior written consent of the Other Party and otherwise in accordance
with this Agreement.
 
7

--------------------------------------------------------------------------------

(b)         No later than two Business Days following the execution of this
Agreement, the LF-RB Group shall file with the SEC an amendment to its Schedule
13D in compliance with Section 13 of the Exchange Act, reporting its entry into
this Agreement, disclosing applicable items to conform to its obligations
hereunder and appending this Agreement as an exhibit thereto (the “Schedule 13D
Amendment”).  The Schedule 13D Amendment shall be consistent with the Mutual
Press Release and the terms of this Agreement.  The Shareholder Group shall
provide the Company and its Representatives with a reasonable opportunity to
review the Schedule 13D Amendment prior to it being filed with the SEC and
consider in good faith any comments of the Company and its Representatives.


(c)         No later than four Business Days following the execution of this
Agreement, the Company shall file with the SEC a Current Report on Form 8-K,
reporting its entry into this Agreement and appending this Agreement and the
Mutual Press Release as an exhibit thereto (the “Form 8-K”).  The Form 8-K shall
be consistent with the Mutual Press Release and the terms of this Agreement. 
The Company shall provide the Shareholder Group and its Representatives with a
reasonable opportunity to review and comment on the Form 8-K prior to the filing
with the SEC and consider in good faith any comments of the Shareholder Group
and its Representatives.


9.         Confidentiality.


(a)         Each member of the Shareholder Group acknowledges that certain
information concerning the business and affairs of the Company (“Confidential
Information”) may be disclosed to the Shareholder Group and its Representatives
by the Company and their Representatives.  For the avoidance of doubt, the term
“Confidential Information” shall include any information relating to the
discussions or negotiations between the Company and its Representatives, on the
one hand, and the Shareholder Group and its Representatives, on the other hand. 
Each member of the Shareholder Group agrees that the Confidential Information
shall be kept confidential and that the Shareholder Group and its
Representatives shall not disclose any of the Confidential Information in any
manner whatsoever without the specific prior written consent of the Company
unless pursuant to paragraph (b) below; provided, however, that no member of the
Shareholder Group shall be prohibited from exercising any legally protected
whistleblower rights (including under Rule 21F under the Exchange Act);
provided, further, that the term “Confidential Information” shall not include
information that (i) was in or enters the public domain, or was or becomes
generally available to the public, other than as a result of the disclosure by
any member of the Shareholder Group or any of its Representatives in violation
of the terms of this Agreement or any other confidentiality agreement, or under
any other contractual, legal, fiduciary or binding obligation of any member of
the Shareholder Group or any of its Representatives; or (ii) was independently
developed or acquired by any member of the Shareholder Group without violating
any of the obligations of any member of the Shareholder Group or any of its
Representatives under this Agreement or any other confidentiality agreement, or
under any other contractual, legal, fiduciary or binding obligation of any
member of the Shareholder Group or any of its Representatives and without use of
any Confidential Information.  Each member of the Shareholder Group shall
undertake reasonable precautions to safeguard and protect the confidentiality of
the Confidential Information, to accept responsibility for any breach of this
Section 9 by any of its Representatives, including taking all reasonable
measures (including Legal Proceedings) to restrain its Representatives from
prohibited or unauthorized disclosures or uses of the Confidential Information.
 
8

--------------------------------------------------------------------------------

(b)         In the event that any member of the Shareholder Group or any of its
Representatives is required to disclose any Confidential Information by oral
questions, interrogatories, requests for information or documents, subpoenas,
civil investigative demands or similar processes (a “Legal Requirement”), such
member of the Shareholder Group and its Representatives shall (i) provide the
Company prompt written notice of such Legal Requirement so that the Company may
seek an appropriate protective order and waive compliance with the provisions of
this Agreement; and (ii) consult with the Company as to the advisability of
taking legally available steps to resist or narrow any disclosure pursuant to
such Legal Requirement.  If, in the absence of a protective order or the receipt
of a waiver hereunder, such member of the Shareholder Group is advised by its
outside legal counsel that it is legally required to disclose such Confidential
Information, such member of the Shareholder Group may disclose to the required
person that portion (and only that portion) of the Confidential Information that
such counsel has advised it is required to be disclosed; provided, however, that
such member of the Shareholder Group shall give the Company written notice as
far in advance of its disclosure as is reasonably practicable and shall
cooperate using commercially reasonable efforts in assisting the Company in
connection with the Company seeking to obtain an order or other reliable
assurance that confidential treatment shall be accorded to such portion of the
Confidential Information required to be disclosed.


(c)         For the avoidance of doubt, the obligations under this Section 9
shall be in addition to, and not in lieu of, each Shareholder Group Designee’s
confidentiality obligations under California law and the articles of
incorporation, bylaws and applicable corporate governance policies of the
Company.


(d)         Notwithstanding anything to the contrary herein, no Shareholder
Group Designee shall be permitted to disclose any Confidential Information to
other members of the LF-RB Group.


10.       Compliance with Securities Laws.  Each member of the Shareholder Group
acknowledges that the U.S. securities laws generally prohibit any person who has
received from an issuer material, non-public information concerning such issuer
from purchasing or selling securities of such issuer or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.
 
9

--------------------------------------------------------------------------------

11.       Affiliates and Associates. Each member of the Shareholder Group shall
cause its Affiliates and Associates to comply with the terms of this Agreement
and shall be responsible for any breach of this Agreement by any such Affiliate
or Associate.  A breach of this Agreement by an Affiliate or Associate of any
member of the Shareholder Group, if such Affiliate or Associate is not a Party,
shall be deemed to occur if such Affiliate or Associate engages in conduct that
would constitute a breach of this Agreement if such Affiliate or Associate was a
Party to the same extent as a member of the Shareholder Group.


12.       Representations and Warranties.


(a)          Each of the LF-RB Designees represents and warrants that he or she
is sui juris and of full capacity. Each member of the Shareholder Group
represents and warrants that it has full power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and that this Agreement has been duly and
validly executed and delivered by each member of the Shareholder Group,
constitutes a valid and binding obligation and agreement of each member of the
Shareholder Group and is enforceable against each member of the Shareholder
Group in accordance with its terms.  Each member of the LF-RB Group represents
and warrants that, as of the date of this Agreement, the LF-RB Group
beneficially owns 952,569 shares of Common Stock, has voting authority over such
shares, and owns no Synthetic Equity Interests or any Short Interests in the
Company.  Brent Rosenthal represents and warrants that, as of the date of this
Agreement, he beneficially owns 26,860 shares of Common Stock, has voting
authority over such shares, and owns no Synthetic Equity Interests or any Short
Interests in the Company.  Beth Bronner represents and warrants that, as of the
date of this Agreement, she beneficially owns no shares of Common Stock and owns
no Synthetic Equity Interests or any Short Interests in the Company.  Ari
Gendason represents and warrants that, as of the date of this Agreement, he
beneficially owns no shares of Common Stock and owns no Synthetic Equity
Interests or any Short Interests in the Company.  Each member of the Shareholder
Group represents and warrants that it has not formed, and is not a member of,
any group with any other person and does not act in concert with any other
person.   Each member of the Shareholder Group represents and warrants that it
has not, directly or indirectly, compensated or agreed to, and shall not,
compensate either of the LF-RB Designees for his or her service as a director of
the Company with any cash, securities (including any rights or options
convertible into or exercisable for or exchangeable into securities or any
profit sharing agreement or arrangement) or other form of compensation directly
or indirectly related to the Company or its securities.


(b)         The Company hereby represents and warrants that it has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and that this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.
 
10

--------------------------------------------------------------------------------

13.       Termination.  Each Party shall have the right to terminate this
Agreement by giving written notice to the Other Party at any time after the
close of business of December 31, 2018 (the date of such termination, the
“Termination Date”).  Notwithstanding the foregoing:


(a)          the obligations of the Shareholder Group pursuant to Section 1,
Section 3, Section 4, Section 5 and Section 6 shall terminate in the event the
Company materially breaches its obligations pursuant to Section 1, Section 2,
Section 5 or Section 6 or the representations and warranties in Section 12(b) of
this Agreement and such breach has not been cured within 30 days following
written notice of such breach; provided, however, that any termination in
respect of a breach of Section 5 shall require a determination of a court of
competent jurisdiction that the Company has materially breached Section 5;
provided, further, that the obligations of the Shareholder Group pursuant to
Section 6 shall terminate immediately in the event that the Company materially
breaches its obligations under Section 6;


(b)         the obligations of the Company pursuant to Section 1, Section 2,
Section 5 and Section 6 shall terminate in the event any member of the
Shareholder Group materially breaches its obligations in Section 1, Section 3,
Section 4, Section 5 or Section 6 or the representations and warranties in
Section 12(a) and such breach has not been cured within 30 days following
written notice of such breach; provided, however, that any termination in
respect of a breach of Section 5 shall require a determination of a court of
competent jurisdiction that the Shareholder Group has materially breached
Section 5; provided, further, that the obligations of the Company pursuant to
Section 6 shall terminate immediately in the event that any member of the
Shareholder Group materially breaches its obligations under Section 6;


(c)          Section 9, this Section 13 and Sections 14 to 19 shall continue to
be in effect for a period of two years following the Termination Date;


(d)          Section 7 shall survive the Termination Date in perpetuity; and


(e)          no termination shall relieve any Party from liability for any
breach of this Agreement prior to such termination.


14.       Expenses.  Each Party shall be responsible for its own fees and
expenses incurred in connection with the negotiation, execution and effectuation
of this Agreement and the transactions contemplated hereby as well as the proxy
contest.  Notwithstanding the foregoing, within five Business Days following the
signing of this Agreement, the Company shall pay the LF-RB Group $50,000 in cash
and issue 100,000 shares of the Company’s common stock to designees of the LF-RB
Group.  The Company shall, as promptly as reasonably practicable following their
issuance, take all actions necessary to register such shares for resale under
the Securities Act of 1933, as amended, under the Company’s shelf registration
statement on Form S-3.
 
11

--------------------------------------------------------------------------------

15.       Notices.  All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt; (b) upon sending if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending; (c) one day
after being sent by a nationally recognized overnight carrier to the addresses
set forth below; or (d) when actually delivered if sent by any other method that
results in delivery, with written confirmation of receipt:


If to the Company:
 
RiceBran Technologies
720 N. Scottsdale Road, Suite 390
Scottsdale, Arizona 85253
Attention:  W. John Short
with copies (which shall not constitute notice) to:
 
Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor
New York, NY  10103-0040
Attention:  Kai Liekefett and Lawrence Elbaum
 
and
 
Weintraub Tobin Chediak Coleman Grodin Law Corporation
400 Capitol Mall, 11th Floor
Sacramento, California 95814
Attention:  Chris Chediak and Mike De Angelis
   
If to the Shareholder Group:
 
c/o LF-RB Management LLC
720 Fifth Avenue, 10th Floor
New York, New York 10019
with a copy (which shall not constitute notice) to:
 
Pepper Hamilton LLP
The New York Times Building
620 Eighth Avenue
37th Floor
New York, NY 10018-1405
Attention:  Andrew Hulsh



16.       Governing Law; Jurisdiction; Jury Waiver.  This Agreement, and any
disputes arising out of or related to this Agreement (whether for breach of
contract, tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of California, without giving effect to
its conflict of laws principles.  The Parties agree that exclusive jurisdiction
and venue for any Legal Proceeding arising out of or related to this Agreement
shall exclusively lie in the United States District Court for the District of
Arizona, or, if such Court does not have subject matter jurisdiction, to the
state courts of Arizona located in Scottsdale, Arizona, and any appellate court
from any such Federal or state courts.  Each Party waives any objection it may
now or hereafter have to the laying of venue of any such Legal Proceeding, and
irrevocably submits to personal jurisdiction in any such court in any such Legal
Proceeding and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any court that any such Legal Proceeding brought in any
such court has been brought in any inconvenient forum.  Each Party consents to
accept service of process in any such Legal Proceeding by service of a copy
thereof upon its registered agent in the State of California, with a copy
delivered to it by certified or registered mail, postage prepaid, return receipt
requested, addressed to it at the address set forth in Section 15.  Nothing
contained herein shall be deemed to affect the right of any Party to serve
process in any manner permitted by law.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT.
 
12

--------------------------------------------------------------------------------

17.       Specific Performance.  Each member of the Shareholder Group, on the
one hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the Other Party would occur in the event any provision of
this Agreement were not performed in accordance with such provision’s specific
terms or were otherwise breached or threatened to be breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages).  It is accordingly agreed that each
member of the Shareholder Group, on the one hand, and the Company, on the other
hand (the “Moving Party”), shall each be entitled to specific enforcement of,
and injunctive relief to prevent any violation of, the terms hereof, and the
Other Party hereto shall not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity.  This Section 17 shall not be the
exclusive remedy for any violation of this Agreement.


18.       Certain Definitions and Interpretations.  As used in this Agreement: 
(a) the terms “Affiliate” and “Associate” (and any plurals thereof) have the
meanings ascribed to such terms under Rule 12b-2 promulgated by the SEC under
the Exchange Act and shall include all persons or entities that at any time
prior to the Termination Date become Affiliates or Associates of any person or
entity referred to in this Agreement; (b) the term “Annual Meeting” means each
annual meeting of shareholders of the Company and any adjournment, postponement,
reschedulings or continuations thereof; (c) the term “Exchange Act” means the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder; (d) the terms “beneficial ownership,” “group,” “person,”
“proxy,” and “solicitation” (and any plurals thereof) have the meanings ascribed
to such terms under the Exchange Act; (e) the term “Business Day” means any day
that is not a Saturday, Sunday or other day on which commercial banks in the
State of Arizona are authorized or obligated to be closed by applicable law; (f)
“Legal Process” means any oral questions, interrogatories, requests for
information or documents, subpoenas, civil investigative demands or similar
processes issued by a court or other governmental body of competent
jurisdiction; (g)the term “Other Party” means (i) in the case of the Company,
any member of the Shareholder  Group, and (ii) in the case of any member of the
Shareholder Group, the Company; (h) the term “Representatives” means a person’s
Affiliates and Associates and its and their respective directors, officers,
employees, partners, members, managers, consultants, legal or other advisors,
agents and other representatives; (i) the term “SEC” means the U.S. Securities
and Exchange Commission; (j) the term “Short Interests” means any agreement,
arrangement, understanding or relationship, including any repurchase or similar
so-called “stock borrowing” agreement or arrangement, engaged in, directly or
indirectly, by such person, the purpose or effect of which is to mitigate loss
to, reduce the economic risk (of ownership or otherwise) of shares of any class
or series of the Company’s equity securities by, manage the risk of share price
changes for, or increase or decrease the voting power of, such person with
respect to the shares of any class or series of the Company’s equity securities,
or which provides, directly or indirectly, the opportunity to profit from any
decrease in the price or value of the shares of any class or series of the
Company’s equity securities; (k) the term “Shareholder Meeting” means each
annual or special meeting of shareholders of the Company, or any other meeting
of shareholders held in lieu thereof, and any adjournment, postponement,
reschedulings or continuations thereof; (l) the term “Synthetic Equity
Interests” means any derivative, swap or other transaction or series of
transactions engaged in, directly or indirectly, by such person, the purpose or
effect of which is to give such person economic risk similar to ownership of
equity securities of any class or series of the Company, including due to the
fact that the value of such derivative, swap or other transactions are
determined by reference to the price, value or volatility of any shares of any
class or series of the Company’s equity securities, or which derivative, swap or
other transactions provide, directly or indirectly, the opportunity to profit
from any increase in the price or value of shares of any class or series of the
Company’s equity securities, without regard to whether (i) the derivative, swap
or other transactions convey any voting rights in such equity securities to such
person; (ii) the derivative, swap or other transactions are required to be, or
are capable of being, settled through delivery of such equity securities; or
(iii) such person may have entered into other transactions that hedge or
mitigate the economic effect of such derivative, swap or other transactions; and
(m) the term “Third Party” refers to any person that is not a Party, a member of
the Board, a director or officer of the Company, or legal counsel to any Party. 
In this Agreement, unless a clear contrary intention appears, (i) the word
“including” (in its various forms) means “including, without limitation;” (ii)
the words “hereunder,” “hereof,” “hereto” and words of similar import are
references in this Agreement as a whole and not to any particular provision of
this Agreement; (iii) the word “or” is not exclusive; and (iv) references to
“Sections” in this Agreement are references to Sections of this Agreement unless
otherwise indicated.
 
13

--------------------------------------------------------------------------------

19.       Miscellaneous.


(a)          This Agreement contains the entire agreement and supersedes all
prior agreements and understandings, both written and oral, between the Parties
with respect to the subject matter hereof and thereof.


(b)          This Agreement is solely for the benefit of the Parties and is not
enforceable by any other persons.


(c)          This Agreement shall not be assignable by operation of law or
otherwise by a Party without the consent of the Other Party.  Subject to the
foregoing sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by and against the permitted successors and assigns of
each Party.


(d)          Neither the failure nor any delay by a Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.
 
14

--------------------------------------------------------------------------------

(e)          If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.  It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable.  In
addition, the Parties agree to use their reasonable best efforts to agree upon
and substitute a valid and enforceable term, provision, covenant or restriction
for any of such that is held invalid, void or enforceable by a court of
competent jurisdiction.


(f)          Any amendment or modification of the terms and conditions set forth
herein or any waiver of such terms and conditions must be agreed to in a writing
signed by each Party.


(g)          This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement. Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, shall have the same effect as physical
delivery of the paper document bearing the original signature.


[Signature Pages Follow]
 
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative, as of the date
first above written.


RICEBRAN TECHNOLOGIES


By:
/s/ W. John Short
 
Name:
W. John Short
 
Title:
Chief Executive Officer
 

 

--------------------------------------------------------------------------------



LF-RB MANAGEMENT, LLC


By:
/s/
 
Name:
   
Title:
   





STEPHEN D. BAKSA
     
/s/ Stephen D. Baksa
 





RICHARD BELLOFATTO
     
/s/ Richard Bellofatto
 





EDWARD M. GILES
     
/s/ Edward M. Giles
 





MICHAEL GOOSE
     
/s/ Michael Goose
 





GARY L. HERMAN
     
/s/ Gary L. Herman
 

 

--------------------------------------------------------------------------------



LARRY HOPFENSPIRGER
     
/s/ Larry Hopfenspirger
 





RICHARD JACINTO II
     
/s/ Richard Jacinto II
 





BETH BRONNER
     
/s/ Beth Bronner
 





ARI GENDASON
     
/s/ Ari Gendason
 





BRENT ROSENTHAL
     
/s/ Brent Rosenthal
 

 

--------------------------------------------------------------------------------

Exhibit A


Mutual Press Release



--------------------------------------------------------------------------------



RiceBran Technologies Announces Agreement with LF-RB Group,
Changes to Board Composition and Management Team


John Short, Baruch Halpern, Henk Hoogenkamp and David Goldman to Continue
Service as Directors


Brent Rosenthal, Beth Bronner and Ari Gendason to Join Board


Dr. Robert Smith named Chief Operating Officer, Mark McKnight takes Role as
President of Contract
Manufacturing Sales, and Michael Goose to Join as President of Ingredient Sales


SCOTTSDALE, Arizona (July [●], 2016) – RiceBran Technologies (NASDAQ: RIBT and
RIBTW) (“RiceBran” or the “Company”) today announced that it has entered into an
agreement with LF-RB Management, LLC, Stephen D. Baksa, Richard Bellofatto,
Edward M. Giles, Michael Goose, Gary L. Herman, Larry Hopfenspirger and Richard
Jacinto II (collectively, the “LF-RB Group”). The LF-RB Group beneficially owns
approximately 9.0% of the Company’s outstanding stock.


As reported on June 28, 2016, the independent inspector of elections at the
Company’s 2016 Annual Meeting of Shareholders determined that the incumbent
Board received more than 5.2 million votes and LF-RB Group’s proposed slate of
directors received 3.2 million votes. In the interest of its shareholders, the
Company negotiated a comprehensive agreement with the LF-RB Group and made
changes it sees as beneficial to our shareholders and the Company’s ultimate
goal of building shareholder value.


Pursuant to terms of the agreement, the Company’s Board of Directors (the
“Board”) was reconstituted to comprise John Short, Baruch Halpern, Henk
Hoogenkamp, and David Goldman, who are continuing directors, and Brent
Rosenthal, Beth Bronner, and Ari Gendason, who were designated by the LF-RB
Group. The new Board members have significant experience in the food industry,
finance and capital markets. Further biographical information about the new
Board members is provided below.


Under the agreement, the Board will appoint Mr. Rosenthal as Chairman of the
Board of Directors, Mr. Goldman as Chairman of the Audit committee and Ms.
Bronner as Chairman of the Compensation Committee. In addition, Messrs.
Rosenthal, Gendason, Hoogenkamp and Goldman will become members of the
Nominating and Governance Committee, and Messrs. Rosenthal and Hoogenkamp will
serve as Co-Chairmen of such committee.


At the same time, the Company has restructured its Senior Management team and
added new talent in order to focus on high margin sales opportunities in the
food ingredient space. Dr. Robert Smith has been named Chief Operating Officer,
Mark McKnight has taken the role of President of Contract Manufacturing Sales
and Michael Goose will join the Company’s senior management team as President of
Ingredient Sales and Marketing. Mr. Goose is a new products innovator with
significant consumer packaged goods experience, and a proven track record in
developing business at the Hain Celestial Group.


RiceBran Technologies believes these changes will enhance its ability to focus
on the substantial opportunities that exist in the rapidly growing natural,
organic and functional food markets both domestically and internationally.



--------------------------------------------------------------------------------

John Short, Chief Executive Officer of the Company, commented: “On behalf of
RiceBran Technologies, I welcome Brent, Beth and Ari as new independent
directors of the Board. We expect to benefit from their business experience and
industry contacts as we continue to execute the Company’s strategy to drive
enhanced value for shareholders by converting feed to food and attacking the
rapidly growing market for natural, organic and functional foods. We are also
very excited that Michael Goose will be joining our senior management team to
drive sales and marketing of our high margin human and functional food
ingredients. I want to thank our departing directors Robert Schweitzer, Peter
Woog and Marco Galante for their years of distinguished service and
contributions.”


Gary L. Herman, managing member of the LF-RB Group, added: “The LF-RB Group is
confident that its three director designees and president of ingredient sales
and marketing will work collaboratively with the continuing directors in order
to drive the Company toward an exciting new phase of growth and prosperity.”


Brent Rosenthal, newly appointed Chairman of the Board, added: “The
reconstituted board effectively positions RiceBran to execute the Company’s
business strategy and maximize long term shareholder value. We look forward to
helping RiceBran Technologies capitalize on the prevailing trends of the
consumer migration to healthy and natural products.”


Vinson & Elkins L.L.P. and Weintraub Tobin Chediak Coleman Grodin Law
Corporation are serving as legal counsel to the Company. Pepper Hamilton LLP is
serving as legal counsel to the LF-RB Group.


About Brent Rosenthal


Mr. Rosenthal is a Partner with affiliates of W.R. Huff Asset Management Co.,
LLC, where he has been employed since 2002. He has served as a Member of the
board of directors of comScore since February 2016 and has been a Special
Advisor to the board of directors of Park City Group, a food safety and supply
chain software company since November 2015. Mr. Rosenthal also serves on the
boards of directors of two privately-held branded Hispanic food companies.
Previously Mr. Rosenthal served as a member of the board directors of Rentrak
from 2008 to 2016 and as the Non-Executive Chairman from 2011 to 2016.


About Beth Bronner


Ms. Bronner is Managing Director at Mistral Equity Partners, a private equity
firm specializing in the consumer and food sector. Ms. Bronner is a recognized
senior business leader with a track record of delivering strong revenue and
market share growth for marquee brands. Ms. Bronner served on the Board of
Directors of The Hain Celestial Group (NASDAQ:HAIN) from 1993-2010. Ms. Bonner
also served on the Board of Directors of Jamba, Inc. from 2009-2012. At Revlon,
she was President of Revlon Professional, North America. At Sunbeam, she was
President of the Health Division. At AT&T, she was Vice-President, Consumer
Market/Business Markets. At Citibank, she was Senior Vice President & Chief
Marketing Officer of the Consumer/Retail business. Ms. Bronner has also served
as Global Chief Marketing Officer of Beam Spirits and Wine.



--------------------------------------------------------------------------------

About Ari Gendason


Mr. Gendason is Senior Vice President, Corporate Investments of Continental
Grain Company, a global food and agriculture company. He has been with
Continental Grain Company since 2004. Mr. Gendason was formerly an Associate at
VantagePoint Venture Partners; an Associate at Greenbridge Capital; an Associate
at RSL Communications; and an Investment Banking Analyst at CIBC Oppenheimer.


About Michael Goose


Mr. Goose has over 13 years of consumer package goods (“CPG”) experience as a
new product innovator and leader. Mr. Goose has held numerous positions at The
Hain Celestial Group (NASDAQ:HAIN) from 2002 until 2014, with the latest being
Director of Marketing for Strategic Brands, where he was responsible for over
1000 different SKUs.


About RiceBran Technologies


RiceBran Technologies is a packaged functional food, functional food ingredient,
human food ingredient and animal nutrition company focused on the procurement,
bio-refining and marketing of numerous products derived from traditional and
organic rice bran. RiceBran Technologies has proprietary and patented technology
that allows us to convert rice bran, one of the world's most underutilized food
sources, into a number of highly nutritious packaged functional foods,
functional food ingredients, human food ingredients and animal nutrition
products. Our target markets are retailers, brand owners, wholesalers and
manufacturers of packaged functional foods, functional food ingredients, human
food ingredients and animal nutrition products, both domestically and
internationally. More information can be found in the Company's filings with the
SEC and by visiting our website at http://www.ricebrantech.com.


Contacts:


Investors:
Ascendant Partners, LLC
Fred Sommer, 732-410-9810
fred@ascendantpartnersllc.com


Media:
ICR
Phil Denning, 646-277-1258
Phil.Denning@icrinc.com
or
Jason Chudoba, 646-277-1249
Jason.Chudoba@icrinc.com
 

--------------------------------------------------------------------------------